During the last term of this court an application was presented for writ of error, which on examination was dismissed, upon the ground that this court bad not jurisdiction to grant the writ.
In the case in which the writ was asked the Court of Civil Appeals had reversed the judgment of the District Court and remanded the cause for another trial, and the decision on the former application was upon the ground that it did not appear that the judgment of the Court of Civil Appeals practically settled the case.
Another application for writ of error is now filed, in which the parties seek to confer jurisdiction on this court by conceding that they do not expect to be able to produce on another trial any evidence other than that presented on the former trial, which the Court of Civil Appeals held to be insufficient to sustain the judgment rendered in their favor.
Waiving all question as to the time within which writs of error must be applied for, and of the sufficiency of the admission now made to show that the judgment of the Court of Civil Appeals practically settles the case, it must be held, when an application for writ of error is refused on the merits of the case presented by it, or dismissed because it does not *Page 234 
show the jurisdiction of this court, that such action is final, unless motion for rehearing be filed within proper time.
The present application will therefore be dismissed.
Delivered December 7, 1893.